997 So. 2d 476 (2008)
Christopher THOMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-1217.
District Court of Appeal of Florida, First District.
December 12, 2008.
Christopher Thomas, pro se, Appellant.
Bill McCollum, Attorney General, and Edward C. Hill, Jr., Special Counsel, Criminal Appeals, Tallahassee, for Appellee.
PER CURIAM.
Appellant, Christopher Thomas, appeals an order striking his motion for the return of property. Appellant is correct that the trial court erred in finding that it lacked jurisdiction to consider his motion given that trial courts have the inherent authority to direct the return of property seized from a criminal defendant if that property is no longer needed as evidence against him or her. See Coon v. State, 585 So. 2d 1079, 1080 (Fla. 1st DCA 1991). However, we affirm on the basis of the "tipsy coachman" doctrine given that Appellant's motion was facially insufficient. See McCants v. State, 671 So. 2d 221, 221 (Fla. 1st DCA 1996); see also Justice v. State, 944 So. 2d 538, 539 (Fla. 2d DCA 2006).
AFFIRMED.
BARFIELD, DAVIS, and HAWKES, JJ., concur.